UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA



 JAMES E. PIETRANGELO II,

        Plaintiff,
                v.                                     Case No. 18-cv-1943-DLF-ZMF
 REFRESH CLUB, INC., et al.,

        Defendants.


                                 MEMORANDUM OPINION

       Pending before Court are Defendants Refresh Club, Inc. and The Wing DC, LLC’s

Proposed Redactions to Plaintiff’s Motion for Sanctions, see Defs.’ Proposed Redactions, ECF

No. 103, and Plaintiff’s Motion to Unseal, see Pl.’s Mot. to Unseal, ECF No. 102. For the reasons

identified below, the Court will GRANT the Plaintiff’s Motion to Unseal and order that the Motion

for Sanctions be unsealed and published without redaction.

I.     BACKGROUND

       On December 22, 2016, the parties agreed to, and this Court issued, a protective order

pursuant to Federal Rule of Civil Procedure 26(c). See Protective Order, ECF No. 38. On July

15, 2022, the Court granted Defendants’ motion to seal Plaintiff’s motion for sanctions and ordered

Plaintiff to file his motion under seal. The Court further ordered Defendants to file any proposed

redactions to the motion for sanctions within seven days of Plaintiff’s filing—in accordance with

Paragraph 11 the Parties’ Protective Order, see ECF No.37—and to state whether those redactions

are opposed or consented to by Plaintiff.

       On July 27, 2022, Plaintiff filed his motion for sanctions under seal. See Pl.’s Mot. for

Sanctions, ECF No. 101. Defendants failed to file their proposed redactions within seven days.


                                                1
On August 4, 2022, citing Defendants’ inaction, Plaintiff filed a motion to unseal his motion for

sanctions in its entirety. See Pl.’s Mot. to Unseal, ECF No. 102. The Court then ordered

Defendants to show cause as to why the Court should not grant Plaintiff’s motion to unseal. See

Minute Order (Aug. 4, 2022). Later that day, Defendants filed their proposed redactions, styled as

a “Response to Order to Show Cause.” 1 See Defs.’ Proposed Redactions, ECF 103. Notably,

Defendants provided a redacted version of Plaintiff’s motion for sanctions but did not 1) assert any

basis for their proposed redactions, or 2) state whether any of their proposed redactions were filed

with the consent of the Plaintiff. On August 5, 2022, Plaintiff filed a response to Defendants’

proposed redactions, pointing out these failures and seeking the immediate unsealing of his motion

for sanctions. See Pl.’s Resp., ECF No. 104.

II.    LEGAL STANDARD

       Federal Rule of Civil Procedure 26 allows courts to enter protective orders “to protect a

party or person from annoyance, embarrassment, oppression, or undue burden or expense.” Fed.

R. Civ. P. 26(c)(1). A court will enter a protective order only if the party seeking protection

demonstrates “good cause.” Id. The fact that material may be subject to a protective order limiting

disclosure does not, however, mean that it must remain shielded from public disclosure. See In re

McCormick & Co., Inc., No. 15-mc-1825, 2017 WL 2560911, at *1 (D.D.C. June 13, 2017). And

“approval of the Protective Order . . . does not mean that references to protected information and

documents in a judicial opinion must be redacted.” Doe v. Exxon Mobil Corp., 570 F. Supp. 2d

49, 52 (D.D.C. 2008).




1
 Although Defendants did not sufficiently show cause for why their filing was late or seek an
extension for filing their brief, the Court will review it fully on the merits for purposes of this
decision.

                                                 2
       “[T]he decision as to access [to judicial records] is one best left to the sound discretion of

the trial court, a discretion to be exercised in light of the relevant facts and circumstances of the

particular case.” Nixon v. Warner Commc’ns, Inc., 435 U.S. 589, 599 (1978). The D.C. Circuit

has established a six-factor test for determining whether to redact or seal court records:

               (1) the need for public access to the documents at issue; (2) the
               extent of previous public access to the documents; (3) the fact that
               someone has objected to disclosure, and the identity of that person;
               (4) the strength of any property and privacy interests asserted;
               (5) the possibility of prejudice to those opposing disclosure; and
               (6) the purposes for which the documents were introduced during
               the judicial proceedings.

EEOC v. Nat’l Children’s Ctr. Inc., 98 F.3d 1406, 1409 (D.C. Cir. 1996). After considering these

six factors, “a court may only place or keep judicial records under seal if it ‘concludes that justice

so requires.’” Vanda Pharms., Inc. v. Food & Drug Admin., 539 F. Supp. 3d 44, 52 (D.D.C. 2021)

(quoting Metlife, Inc. v. Fin. Stability Oversight Council, 865 F.3d 661, 666 (D.C. Cir. 2017)). The

burden is on the party seeking to restrict disclosure “to come forward with specific reasons why

the record, or any part thereof, should remain under seal.” Johnson v. Greater Se. Cmty. Hosp.

Corp., 951 F.2d 1268, 1278 (D.C. Cir. 1991).

III.   ANALYSIS

       Defendants seek sealing of portions of the Plaintiff’s motion but have failed “to come

forward with specific reasons why.” Id. Justifying the need for sealing is required by this Court

to overcome “the always strong presumption in favor of public access to judicial proceedings.”

United States v. Hubbard, 650 F.2d 293, 317 (D.C. Cir. 1980). It is also mandated by the Parties’

own protective order, which states that “the Party asserting confidentiality will have the burden of

justifying the propriety of sealing that document.” Protective Order ¶ 11. Defendants have failed

to provide any articulable reason that would overcome the strong presumption of public access,




                                                  3
especially in view of Plaintiff’s desire for disclosure. The Court must therefore conclude that

unsealing is in the interests of justice.

IV.     CONCLUSION

        For the reasons stated above, the Court will grant Plaintiff’s Motion to Unseal and order

that Plaintiff’s Motion for Sanctions (ECF No. 101) be unsealed and published without redaction.

                                                               Zia M.
Date: August 8, 2022                                           Faruqui
                                             ___________________________________
                                             ZIA M. FARUQUI
                                             UNITED STATES MAGISTRATE JUDGE




                                                4